DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (U.S. Patent Publication 20150160754 A1) in view of Knabenshue et al. (U.S. Patent Publication 20190102010 A1) and Vaze et al. (U.S. Patent Publication 20200103994 A1, Assignee: Apple).
Regarding claim 1, Wenzel discloses “A touch detecting unit comprising: 
first sensor electrodes (Fig. 6, electrode 30) arranged in a first direction and electrically connected with one another; 
second sensor electrodes (Fig. 6, electrode 50) arranged in a second direction crossing the first direction, and electrically connected with one another, the second sensor electrodes electrically separated from the first sensor electrodes; (Fig. 6, electrode 30 separate from electrode 50, [0040] – [0042]) and 
third sensor electrodes (Fig. 6, electrode 60) electrically separated from the first sensor electrodes and the second sensor electrodes, (Fig. 6, electrode 60 separated from electrode 30 and electrode 50)
wherein amounts of change in first capacitances between the first sensor electrodes and the second sensor electrodes are detected in a first mode, ([0040] “Touch location 26 may be estimated by mutual-capacitance sensing and/or self-capacitance sensing, though some embodiments may primarily use mutual-capacitance sensing (e.g., using electrodes 30 and 50 of FIGS. 4-6) to measure touch location 26, which may be referred to as "touch mode." [0041] [0042]) and 
([0040] “Touch location 26 may be estimated by mutual-capacitance sensing and/or self-capacitance sensing, though some embodiments may primarily use mutual-capacitance sensing (e.g., using electrodes 30 and 50 of FIGS. 4-6) to measure touch location 26, which may be referred to as "touch mode.") and the amounts of changes in the first capacitance are detected in a second mode, ([0041] “object 24 may be detected as "hovering." Proximity detection may involve detecting a threshold delta capacitance or estimating that object 24 is within a threshold distance from touch sensor 10. Some embodiments may utilize more granular proximity sensing by triggering different functions based on the particular delta capacitance or distance 28 measured by controller 12. Distance 28 may be estimated by mutual-capacitance sensing and/or self-capacitance sensing, though some embodiments may primarily use self-capacitance sensing (e.g., using electrodes 60 of FIGS. 5 and 6) to perform proximity detection, which may be referred to as "hover mode" or "proximity mode." [0042] “"Proximity" or "hover" detection may also include estimating a position of the object within a touch sensitive area of touch sensor 10, such as, for example, an orthogonal projection of a portion of the object onto touch sensor 10. Different embodiments may have different levels of granularity for such measurements. For example, some embodiments may estimate a particular point or area over which the object is hovering, while other embodiments may determine a broader sector of touch sensor 10 over which the object is hovering. Some embodiments may measure the position of object 24 using any suitable combination of positional components. For example, in an embodiment where the surface of touch sensor 10 lies in the X-Y plane and the Z axis is orthogonal to the X-Y plane, the position may correspond to the X coordinates of the object, Y coordinates, Z coordinates (e.g. distance 28), X-Y coordinates (e.g., touch location 26), X-Z coordinates, Y-Z coordinates, X-Y-Z coordinates, any reference position correlating with X, Y, or Z coordinates, or any other suitable position information.”)  
Wenzel does not disclose “capacitances changes between the first sensor electrodes and the third sensor electrodes and 
wherein the first sensor electrode, the second sensor electrode, and the third  sensor electrode are disposed on a same layer.”
Knabenshue discloses “capacitances changes between the first sensor electrodes and the third sensor electrodes” (Fig. 8, [0025] “When the electrodes are operated as drive electrodes and sense electrodes, the crossings (e.g., when the elongated electrodes are on two different layers) or adjacent locations (e.g., when the elongated electrodes are on one layer) of the elongated electrodes can be referred to as mutual capacitance touch nodes. When the electrodes are used to perform self-capacitance touch measurements, the electrodes can be referred to as self-capacitance touch node electrodes. Self-capacitance touch node electrodes and mutual capacitance touch nodes are discussed in turn.“ [0069] [0071] [0072]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capacitance sensing by Knabenshue into device of Wenzel.  The suggestion/motivation would have been to improve efficiency. (Knabenshue: [0025])

Vaze discloses “wherein the first sensor electrode, the second sensor electrode, and the third sensor electrode are disposed on a same layer.” ([0021] [0034] [0047] [0052]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode structure by Vaze into device of Wenzel and Knabenshue.  The suggestion/motivation would have been to improve efficiency. (Vaze: [0047])
Regarding claim 2, Wenzel, Knabenshue and Vaze disclose “wherein the third sensor electrodes are arranged in the first direction and electrically connected with one another”. (Wenzel Figs. 4 - 6, [0040] – [0042])
Regarding claim 3, Wenzel, Knabenshue and Vaze disclose “further comprising conductive patterns electrically separated from the first sensor electrodes and the second sensor electrodes”. (Wenzel Figs. 4 - 6, [0040] – [0042])
Regarding claim 4, Wenzel, Knabenshue and Vaze disclose “wherein the third sensor electrodes are surrounded by the first sensor electrodes, respectively, and the conductive patterns are surrounded by the second sensor electrodes, respectively”. (Wenzel Figs. 4 - 6, [0040] – [0042])
Regarding claim 5, Wenzel, Knabenshue and Vaze disclose “wherein the third sensor electrodes are surrounded by the first sensor electrodes, respectively, in a first area, and wherein the conductive patterns are surrounded by the second sensor electrodes, respectively, in the first area, and the conductive patterns are surrounded by 
Regarding claim 6, Wenzel, Knabenshue and Vaze disclose “further comprising: a first connection pattern connecting the first sensor electrodes adjacent to each other in the first direction; (Wenzel Figs. 4 - 6, [0040] – [0043])
a second connection pattern electrically separated from the first connection pattern and connecting the second sensor electrodes adjacent to each other in the second direction; (Wenzel Figs. 4 - 6, [0040] – [0043])
and a third connection pattern electrically separated from the first connection pattern and the second connection pattern and connecting the third sensor electrodes adjacent to each other in the first direction”. (Wenzel Figs. 4 - 6, [0040] – [0043])
Regarding claim 7,  Wenzel, Knabenshue and Vaze disclose wherein the third connection pattern comprises: a first sub-connection pattern connected to the third sensor electrode surrounded by one of the first sensor electrodes adjacent to each other in the first direction; (Wenzel Figs. 4 - 6, [0040] – [0044])
a second sub-connection pattern connected to the third sensor electrode surrounded by another one of the first sensor electrodes adjacent to each other in the first direction; (Wenzel Figs. 4 - 6, [0040] – [0044])
and a third sub-connection pattern disposed between the first sub-connection pattern and the second sub-connection pattern. (Wenzel Figs. 4 - 6, [0040] – [0044])
Regarding claim 8, Wenzel, Knabenshue and Vaze disclose wherein the first sub-connection pattern and the second sub-connection connection pattern are 
Regarding claim 9, Wenzel, Knabenshue and Vaze disclose wherein each of the first connection pattern and the third sub-connection pattern overlaps at least one of the second sensor electrodes adjacent to each other in the second direction or the second connection pattern. (Wenzel Figs. 4 - 6, [0040] – [0044])
Regarding claim 10, Wenzel, Knabenshue and Vaze disclose wherein the first connection pattern and the third sub-connection pattern are disposed on a first layer, (Wenzel Figs. 4 - 6, [0040] – [0042])
and wherein the first sensor electrodes, the second sensor electrodes, the third sensor electrodes, the second connection pattern, the first sub-connection pattern, and the second sub-connection pattern are disposed on a second layer. (Wenzel Figs. 4 - 6, [0040] – [0044])

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (U.S. Patent Publication 20150160754 A1) in view of Knabenshue et al. (U.S. Patent Publication 20190102010 A1) and Lee et al. (U.S. Patent Publication 20180011577 A1).
Regarding claim 1, Wenzel discloses “A touch detecting unit comprising: 
first sensor electrodes (Fig. 6, electrode 30) arranged in a first direction and electrically connected with one another; 
second sensor electrodes (Fig. 6, electrode 50) arranged in a second direction crossing the first direction, and electrically connected with one another, the second (Fig. 6, electrode 30 separate from electrode 50, [0040] – [0042]) and 
third sensor electrodes (Fig. 6, electrode 60) electrically separated from the first sensor electrodes and the second sensor electrodes, (Fig. 6, electrode 60 separated from electrode 30 and electrode 50)
wherein amounts of change in first capacitances between the first sensor electrodes and the second sensor electrodes are detected in a first mode, ([0040] “Touch location 26 may be estimated by mutual-capacitance sensing and/or self-capacitance sensing, though some embodiments may primarily use mutual-capacitance sensing (e.g., using electrodes 30 and 50 of FIGS. 4-6) to measure touch location 26, which may be referred to as "touch mode." [0041] [0042]) and 
wherein amounts of change in a second capacitance ([0040] “Touch location 26 may be estimated by mutual-capacitance sensing and/or self-capacitance sensing, though some embodiments may primarily use mutual-capacitance sensing (e.g., using electrodes 30 and 50 of FIGS. 4-6) to measure touch location 26, which may be referred to as "touch mode.") and the amounts of changes in the first capacitance are detected in a second mode, ([0041] “object 24 may be detected as "hovering." Proximity detection may involve detecting a threshold delta capacitance or estimating that object 24 is within a threshold distance from touch sensor 10. Some embodiments may utilize more granular proximity sensing by triggering different functions based on the particular delta capacitance or distance 28 measured by controller 12. Distance 28 may be estimated by mutual-capacitance sensing and/or self-capacitance sensing, though some embodiments may primarily use self-capacitance sensing (e.g., using electrodes 60 of FIGS. 5 and 6) to perform proximity detection, which may be referred to as "hover mode" or "proximity mode." [0042] “"Proximity" or "hover" detection may also include estimating a position of the object within a touch sensitive area of touch sensor 10, such as, for example, an orthogonal projection of a portion of the object onto touch sensor 10. Different embodiments may have different levels of granularity for such measurements. For example, some embodiments may estimate a particular point or area over which the object is hovering, while other embodiments may determine a broader sector of touch sensor 10 over which the object is hovering. Some embodiments may measure the position of object 24 using any suitable combination of positional components. For example, in an embodiment where the surface of touch sensor 10 lies in the X-Y plane and the Z axis is orthogonal to the X-Y plane, the position may correspond to the X coordinates of the object, Y coordinates, Z coordinates (e.g. distance 28), X-Y coordinates (e.g., touch location 26), X-Z coordinates, Y-Z coordinates, X-Y-Z coordinates, any reference position correlating with X, Y, or Z coordinates, or any other suitable position information.”)  
Wenzel does not disclose “capacitances changes between the first sensor electrodes and the third sensor electrodes and 
wherein the first sensor electrode, the second sensor electrode, and the third  sensor electrode are disposed on a same layer.”
Knabenshue discloses “capacitances changes between the first sensor electrodes and the third sensor electrodes” (Fig. 8, [0025] “When the electrodes are 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capacitance sensing by Knabenshue into device of Wenzel.  The suggestion/motivation would have been to improve efficiency. (Knabenshue: [0025])
Wenzel and Knabenshue do not discloses “wherein the first sensor electrode, the second sensor electrode, and the third  sensor electrode are disposed on a same layer.”
Lee discloses “wherein the first sensor electrode, the second sensor electrode, and the third sensor electrode are disposed on a same layer.” ([0047] – [0049]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode structure by Lee into device of Wenzel and Knabenshue.  The suggestion/motivation would have been to improve efficiency. (Lee: [0048])

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (U.S. Patent Publication 20150160754 A1) in view of Knabenshue et al. U.S. Patent Publication 20190102010 A1) and Solven et al. (U.S. Patent Publication 20160378221 A1).
Regarding claim 1, Wenzel discloses “A touch detecting unit comprising: 
first sensor electrodes (Fig. 6, electrode 30) arranged in a first direction and electrically connected with one another; 
second sensor electrodes (Fig. 6, electrode 50) arranged in a second direction crossing the first direction, and electrically connected with one another, the second sensor electrodes electrically separated from the first sensor electrodes; (Fig. 6, electrode 30 separate from electrode 50, [0040] – [0042]) and 
third sensor electrodes (Fig. 6, electrode 60) electrically separated from the first sensor electrodes and the second sensor electrodes, (Fig. 6, electrode 60 separated from electrode 30 and electrode 50)
wherein amounts of change in first capacitances between the first sensor electrodes and the second sensor electrodes are detected in a first mode, ([0040] “Touch location 26 may be estimated by mutual-capacitance sensing and/or self-capacitance sensing, though some embodiments may primarily use mutual-capacitance sensing (e.g., using electrodes 30 and 50 of FIGS. 4-6) to measure touch location 26, which may be referred to as "touch mode." [0041] [0042]) and 
wherein amounts of change in a second capacitance ([0040] “Touch location 26 may be estimated by mutual-capacitance sensing and/or self-capacitance sensing, though some embodiments may primarily use mutual-capacitance sensing (e.g., using electrodes 30 and 50 of FIGS. 4-6) to measure touch location 26, which may be referred to as "touch mode.") and the amounts of changes in the ([0041] “object 24 may be detected as "hovering." Proximity detection may involve detecting a threshold delta capacitance or estimating that object 24 is within a threshold distance from touch sensor 10. Some embodiments may utilize more granular proximity sensing by triggering different functions based on the particular delta capacitance or distance 28 measured by controller 12. Distance 28 may be estimated by mutual-capacitance sensing and/or self-capacitance sensing, though some embodiments may primarily use self-capacitance sensing (e.g., using electrodes 60 of FIGS. 5 and 6) to perform proximity detection, which may be referred to as "hover mode" or "proximity mode." [0042] “"Proximity" or "hover" detection may also include estimating a position of the object within a touch sensitive area of touch sensor 10, such as, for example, an orthogonal projection of a portion of the object onto touch sensor 10. Different embodiments may have different levels of granularity for such measurements. For example, some embodiments may estimate a particular point or area over which the object is hovering, while other embodiments may determine a broader sector of touch sensor 10 over which the object is hovering. Some embodiments may measure the position of object 24 using any suitable combination of positional components. For example, in an embodiment where the surface of touch sensor 10 lies in the X-Y plane and the Z axis is orthogonal to the X-Y plane, the position may correspond to the X coordinates of the object, Y coordinates, Z coordinates (e.g. distance 28), X-Y coordinates (e.g., touch location 26), X-Z coordinates, Y-Z coordinates, X-Y-Z coordinates, any reference position correlating with X, Y, or Z coordinates, or any other suitable position information.”)  
Wenzel does not disclose “capacitances changes between the first sensor electrodes and the third sensor electrodes and 
wherein the first sensor electrode, the second sensor electrode, and the third  sensor electrode are disposed on a same layer.”
Knabenshue discloses “capacitances changes between the first sensor electrodes and the third sensor electrodes” (Fig. 8, [0025] “When the electrodes are operated as drive electrodes and sense electrodes, the crossings (e.g., when the elongated electrodes are on two different layers) or adjacent locations (e.g., when the elongated electrodes are on one layer) of the elongated electrodes can be referred to as mutual capacitance touch nodes. When the electrodes are used to perform self-capacitance touch measurements, the electrodes can be referred to as self-capacitance touch node electrodes. Self-capacitance touch node electrodes and mutual capacitance touch nodes are discussed in turn.“ [0069] [0071] [0072]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capacitance sensing by Knabenshue into device of Wenzel.  The suggestion/motivation would have been to improve efficiency. (Knabenshue: [0025])
Wenzel and Knabenshue do not discloses “wherein the first sensor electrode, the second sensor electrode, and the third  sensor electrode are disposed on a same layer.”

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode structure by Solven into device of Wenzel and Knabenshue.  The suggestion/motivation would have been to improve efficiency. (Solven: [0035])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 10 have been considered but are moot because the argument do not apply to newly cited Vaze, Lee and Solven references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693